


 HJ 70 ENR: Congratulating the Army Reserve on its

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		One Hundred Tenth Congress of the United States
		  of America
		At the Second
		  SessionBegun and held at the City of Washington on
		Thursday, the third day of January, two thousand and eight
		H. J. RES. 70
		
		JOINT RESOLUTION
		Congratulating the Army Reserve on its
		  centennial, which will be formally celebrated on April 23, 2008, and
		  commemorating the historic contributions of its veterans and continuing
		  contributions of its soldiers to the vital national security interests and
		  homeland defense missions of the United States.
	
	
		Whereas on January 9, 1905, the 26th President of the
			 United States, Theodore Roosevelt, dispatched a special message
			 to the Senate and the House of Representatives that earnestly
			 recommended passage of legislation to establish a Federal reserve force
			 of skilled and trained personnel to bring our Army * * * to the highest
			 point of efficiency;
		Whereas on December 14, 1905, the then-Secretary of War
			 and later 27th President of the United States, William Howard Taft, transmitted
			 to the Senate and the House of Representatives a draft bill and letter authored
			 by Major General Leonard Wood, strongly commending * * * proposed
			 legislation to increase the efficiency of the Medical Corps of
			 the Army by establishing a Federal reserve force comprised of specially
			 trained personnel;
		Whereas in response to the recommendations of President
			 Theodore Roosevelt and senior military and civilian leaders, the 60th Congress
			 enacted Public Law 101, entitled An Act to increase the efficiency of
			 the Medical Department of the United States Army, ch. 150, 35 Stat. 66,
			 which was signed into law on April 23, 1908, by President Theodore
			 Roosevelt;
		Whereas Public Law 101 authorized the establishment of the
			 first Federal reserve force and the first reservoir of trained officers in a
			 reserve status for a United States military service;
		Whereas Congress subsequently adapted, expanded, and
			 amended the reserve organization of the Army to include additional military
			 occupational specialties and capabilities and established the organization
			 today known as the Army Reserve;
		Whereas the Army Reserve has played a major role in the
			 defense of our Nation and in furtherance of United States interests for 100
			 years;
		Whereas many distinguished Americans have served honorably
			 and with distinction in the Army Reserve, including Presidents Harry S Truman
			 and Ronald W. Reagan, the former Chairman of the Joint Chiefs of Staff, General
			 Henry H. Shelton, Brigadier General Theodore Roosevelt, Jr., Major General
			 William J. Donovan (Director of the Office of Strategic Services during World
			 War II), Drs. Charles H. Mayo and William J. Mayo, and Captain Eddie
			 Rickenbacker;
		Whereas the Army Reserve contributed 169,500 soldiers to
			 the Army during World War I;
		Whereas the Army Reserve contributed 200,000 soldiers and
			 29 percent of the Army’s officers during World War II and was recognized by
			 General George C. Marshall for its unique and invaluable contributions to the
			 national defense;
		Whereas 240,500 soldiers of the Army Reserve were called
			 to active duty during the Korean War;
		Whereas more than 60,000 Army Reserve soldiers were called
			 to active duty during the Berlin Crisis;
		Whereas 35 Army Reserve units were activated and deployed
			 in support of operations in Vietnam, where they served with distinction and
			 honor;
		Whereas the Army Reserve contributed more than 94,000
			 soldiers in support of Operations Desert Storm and Desert Shield in 1990 and
			 1991;
		Whereas the Army Reserve contributed more than 48 percent
			 of the reserve component soldiers mobilized in support of Operation Joint
			 Endeavor and Operation Joint Guard in Bosnia;
		Whereas since September 11, 2001, the Army Reserve has
			 provided indispensable and sustained support for Operations Enduring Freedom,
			 Noble Eagle, and Iraqi Freedom, with 98 percent of units either deployed or
			 providing mobilized soldiers, and more than 147,000 individual soldiers being
			 mobilized (of which more than 110,000 individual soldiers have deployed) in
			 support of the Global War on Terrorism;
		Whereas more than 39,000 individual soldiers of the Army
			 Reserve have served multiple deployments since September 11, 2001;
		Whereas 13,003 Army Reserve soldiers were forward-deployed
			 in the Central Command Area of Responsibility on October 31, 2007, and 102
			 soldiers of the Army Reserve had borne the ultimate sacrifice in support of
			 Operations Enduring Freedom and Iraqi Freedom through October 31, 2007;
		Whereas the Army Reserve is organized into 3 components,
			 the Ready Reserve, the Standby Reserve, and the Retired Reserve, which together
			 contain more than 601,000 soldiers;
		Whereas the Army cannot go to war or sustain a military
			 operation without the highly skilled and trained personnel of the Army
			 Reserve;
		Whereas the Army Reserve provides more than 37 percent of
			 the mission essential combat support and combat service support forces of the
			 Army;
		Whereas 100 percent of the Army’s Internment Settlement
			 Brigades, Judge Advocate General Units (Legal Support Organizations), Medical
			 Groups, Railway Units, and Training and Exercise Divisions are in the Army
			 Reserve;
		Whereas more than 66 percent of the Army’s Civil Affairs
			 Units, Psychological Operations Units, Theater Signal Commands, Expeditionary
			 Sustainment Commands, and Medical Capabilities are in the Army Reserve;
		Whereas the Army Reserve is no longer a force held in
			 strategic reserve but today functions as an integral and essential operational
			 reserve in support of the missions of the active Army;
		Whereas the Army cannot go to war or sustain a military
			 operation without the skilled and trained Ready Reserve and Retired Reserve
			 soldiers of the Army Reserve;
		Whereas the Selected Reserve component of the Army Reserve
			 is comprised of more than 30,000 officers and 150,000 enlisted soldiers who
			 have volunteered their personal service in defense of the Constitution and
			 their fellow citizens;
		Whereas the Army and the Army Reserve are recognized as
			 institutions that have played historic and decisive roles in promoting the
			 cause of individual dignity and the value of integration;
		Whereas nearly one in four Selected Reserve soldiers and
			 more than one in five Individual Ready Reserve soldiers are women whose
			 contributions are consistently characterized by a high degree of commitment,
			 professionalism, and military bearing;
		Whereas the ability of individual soldiers and the Army
			 Reserve to perform their wartime missions is contingent on the active
			 engagement and support of their families, employers, and local
			 communities;
		Whereas the Army Reserve is a community-based force with
			 an active presence in 1,100 communities and 975 Army Reserve centers in
			 operation throughout the United States;
		Whereas Sir Winston Churchill once remarked that
			 Reservists are twice the citizen, a sentiment that applies
			 especially to the soldiers of the Army Reserve; and
		Whereas the Army Reserve makes these contributions to the
			 security of our Nation in return for less than 5 percent of the Army’s total
			 budget: Now, therefore, be it
		
	
		That the Congress—
			(1)congratulates the
			 Army Reserve on the occasion of the 100th anniversary of the enactment of its
			 original authorizing law;
			(2)recognizes and
			 commends the Army Reserve for the selfless and dedicated service of its past
			 and present citizen-soldiers whose personal courage, contributions, and
			 sacrifices have helped preserve the freedom and advance the national security
			 and homeland defense of the United States; and
			(3)extends its
			 gratitude to the veterans, soldiers, families, and employers whose essential
			 and constant support have enabled the Army Reserve to accomplish its vital
			 missions and renews our Nation’s commitment in support of their noble
			 efforts.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
